                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WISCONSIN

LEON CARTER,
                  Petitioner,
      v.                                          Case No. 17-cv-1497-pp
BRIAN FOSTER,

                  Respondent.

 ORDER ADOPTING JUDGE DUFFIN’S RECOMMENDATION (DKT. NO. 20),
   GRANTING MOTION TO WITHDRAW INEFFECTIVE ASSISTANCE OF
  COUNSEL CLAIM (DKT. NO. 21) AND DENYING MOTION TO DISMISS
                         (DKT. NO. 13)


      On October 30, 2017, Leon G. Carter filed a petition for a writ of habeas

corpus under 28 U.S.C. §2254, challenging his February 2013 conviction. Dkt.

No. 1. In January 2018, the respondent filed a motion to dismiss the petition,

arguing that the petitioner had failed to exhaust one of his claims in state

court. Dkt. No. 13. On January 2, 2019, Judge Duffin recommended that this

court grant the motion unless the petitioner either withdrew his unexhausted

claim or asked the court to stay proceedings while he returned to state court to

exhaust it. Dkt. No. 20. The petitioner has asked the court to allow him to

withdraw the unexhausted claim. Dkt. No. 21. The court grants that motion,

denies the motion to dismiss and lays out next steps.

I.    BACKGROUND

      A.    Procedural History

      On February 19, 2013, a jury in Milwaukee County Circuit Court

convicted the petitioner of four counts of sexual assault, one count of
strangulation and suffocation and one count of kidnapping. Dkt. No. 1 at 2.

The trial judge sentenced the petitioner to sixty-three years of confinement

followed by twenty-three years of extended supervision. Id. The petitioner

appealed the conviction and sentence. Id. at 3.

      The petitioner says that on appeal, he argued that the trial court had

erred in denying his Shiffra motion,1 in failing to conduct a retrospective

inquiry and in denying his motion for a mistrial based on ex parte

communications with the bailiff. Id. On October 16, 2014, the petitioner’s

appellate lawyer filed a no-merit brief, concluding that the issues of “whether

the trial court’s sentence was excessive,” “whether [the petitioner] received a

fair trial at which there was sufficient evidence for a finding of guilt” and

“whether [the petitioner] received effective assistance of counsel” did not have

appellate merit. Dkt. No. 14-4 at 4, 43. The petitioner objected, although he

explained that he wasn’t able to provide an extensive objection because the

fellow inmate who’d been helping him no longer was willing to do so. Dkt. No.

14-5. In response to the court’s order directing him to address some issues in

more detail, appellate counsel submitted a supplemental brief, opining that

additional issues—whether the trial court erred in granting the state’s “other

acts” motion and whether the petitioner was prejudiced by his Department of

Corrections’ agent’s testimonial reference to “sex offenders”—had no appellate



1
 State v. Shiffra, 175 Wis.2d 600 (Wis. 1993), “a case where the Wisconsin
Court of Appeals . . . establish[ed] procedures for an in camera review of a
complainant’s confidential records.” Rizzo v. Smith, 528 F.3d 501, 506 (7th Cir.
2008).
merit. Dkt. No. 14-6. The Court of Appeals summarily affirmed the conviction

on November 5, 2015. Dkt. No. 14-3.

      On March 7, 2016, the petitioner sought review in the Wisconsin

Supreme Court, arguing that the Court of Appeals had denied him his Sixth

Amendment right to effective assistance of counsel and his Fourteenth

Amendment right to a meaningful appeal when it accepted what the petitioner

characterized as an “inadequate no-merit report.” Dkt. No. 1 at 3. On May 5,

2016, the Wisconsin Supreme Court denied review. Id. The petitioner filed a

petition for a writ of certiorari with the United States Supreme Court on July

28, 2016, again arguing that the Court of Appeals had violated his Sixth and

Fourteenth Amendment rights. Id. at 4. The Supreme Court denied review on

November 28, 2016. Id.

      B.    Federal Habeas Petition (Dkt. No. 1)

      The petition alleged that the Court of Appeals denied the petitioner his

Sixth Amendment right to effective assistance of counsel and his Fourteenth

Amendment right to a meaningful appeal when it accepted the no-merit reports

“without an independent review and analysis of several meritorious claims.”

Dkt. No. 1 at 6. Judge Duffin screened the petition under Rule 4 of the Rules

Governing §2254 Cases and stated that the petitioner had alleged two claims, a

Sixth Amendment claim for ineffective assistance of counsel and a Fourteenth

Amendment claim for denial of the right to a meaningful appeal. Dkt. No. 9.

Judge Duffin ordered the respondent to either answer the petition or file a

motion to dismiss within 60 days. Id. at 2.
      C.    Respondent’s Motion to Dismiss (Dkt. No. 13)

      On January 4, 2018, the respondent moved to dismiss the petition on

the ground that the petitioner had not exhausted the Sixth Amendment

ineffective assistance of appellate counsel claim in state court. Dkt. No. 13. The

respondent argued that the petitioner had an available state remedy to

challenge whether his appellate counsel was ineffective—he could file a “Knight

petition.” Dkt. No. 14 at 4 (citing State v. Knight, 168 Wis. 2d 509, 512-13

(Wis. 1992)). The respondent noted that while the petitioner had presented the

ineffective assistance claim to the Wisconsin Supreme Court, Knight required

him to present it to the Wisconsin Court of Appeals, and he had not done so.

Id. at 5. The respondent argued that because the petitioner had not exhausted

the ineffective assistance claim, he had filed a “mixed” petition—a petition that

contained both an exhausted and an unexhausted claim—which could not

proceed in federal court. Id. at 4 (citing Rose v. Lundy, 455 U.S. 509, 510

(1982)).

      The petitioner responded that his petition was not “mixed.” Dkt. No. 15.

He contended that his only claim was that the Court of Appeals had not

followed the no-merit procedures from Anders v. California, 386 U.S. 738

(1967); he stated that he had no independent claim of ineffective assistance of

counsel under Strickland v. Washington, 466 U.S. 668 (1984). Id. at 6.

      The respondent replied that this argument “improperly combine[d] his

claims in an attempt at skirting his exhaustion defect.” Dkt. No. 17 at 1. The

respondent reiterated that the petitioner had stated a Sixth Amendment claim,
which state law required him to raise through a writ of habeas corpus in the

appellate court that had considered the appeal. Id. at 2 (citing Knight, 168 Wis.

2d at 512-13). The respondent argued that the “essence” of the petitioner’s

federal habeas claim was that his appellate counsel was ineffective, and that he

had never raised that claim with the Wisconsin Court of Appeals. Id. at 3.

      D.    Judge Duffin’s Recommendation (Dkt. No. 20)

      Judge Duffin agreed that when he screened the petition, he had

understood the petitioner to be alleging two claims—separate, but related—

denial of his Fourteenth Amendment right to a meaningful appeal, and denial

of his Sixth Amendment right to effective assistance of counsel. Dkt. No. 19 at

3. Judge Duffin expressed uncertainty about whether a petitioner who

responds to a no-merit brief by arguing that his appellate counsel is ineffective

for failing to withdraw was required to re-argue that claim in a Knight petition,

but concluded that the simple fact that a defendant responds to his appellate

lawyer’s no-merit report “does not necessarily allege that counsel was

ineffective.” Id. Judge Duffin concluded that the petitioner never had suggested

to the court of appeals that his appellate counsel was ineffective. Id. Given that,

Judge Duffin also concluded that the petitioner had not properly exhausted the

ineffective assistance of counsel claim in the Wisconsin Court of Appeals. Id. at

5. Judge Duffin found the petition to be “mixed, and because Rhines v. Weber,

544 U.S. 269, 273 (2005) prohibits a court from granting a “mixed” petition, he

recommended that this court dismiss the petition unless, within twenty-eight

days, the petitioner either informed the court of his wish to withdraw the
unexhausted ineffective assistance of appellate counsel claim or filed a motion

asking the court to stay proceedings and hold the petition in abeyance to give

him a chance to return to state court and exhaust his ineffective assistance

claim with a Knight petition. Id. at 5. He warned the petitioner that

withdrawing his Sixth Amendment claim would mostly likely bar the petitioner

from bringing it in the future. Id. at 5-6. Finally, Judge Duffin denied the

petitioner’s motion to appoint counsel. Id. at 6-7.

      E.    Petitioner’s Response (Dkt. No. 21).

      The petitioner timely filed a motion to withdraw the ineffective assistance

of counsel claim. Dkt. No. 21. He asked the court to allow him to proceed with

his Fourteenth Amendment claim. Id.

II.   ANALYSIS

      A.    Standard of Review

      Neither the petitioner nor the respondent objected to Magistrate Judge

Duffin’s recommendation. Under Fed. R. Civ. P. 72(b), if a party does not object

to a magistrate judge’s report and recommendation, the district court reviews

the magistrate judge’s recommendation for clear error. Fed. R. Civ. P. 72(b);

Johnson v. Zema Sys. Corp., 170 F.3d 734, 739 (7th Cir. 1999) (citations

omitted). This court must decide only whether Judge Duffin’s conclusions were

clearly erroneous. They were not.

      B.    Discussion

      The court agrees with Judge Duffin that the petitioner presented both a

Fourteenth Amendment claim and a Sixth Amendment claim, that he had not
exhausted the Sixth Amendment claim and that this resulted in a “mixed”

petition containing one exhausted claim and one unexhausted claim. Judge

Duffin was correct in noting that a district court cannot consider “mixed”

habeas petitions. Rhines v. Weber, 544 U.S. 269, 273 (2005). He was also

correct in giving the petitioner the option to either dismiss the unexhausted

claim or ask the court to delay ruling until he could return to state court to

exhaust it.

       The court will allow the petitioner to withdraw his unexhausted Sixth

Amendment ineffective assistance of appellate counsel claim. It will allow the

petitioner to proceed only on his Fourteenth Amendment claim. While the court

understands that the petitioner believes his appellate lawyer should have

withdrawn—or perhaps not filed—the no-merit brief, he must confine his

future arguments to the question of whether the state court denied him his

Fourteenth Amendment right to a meaningful appeal by accepting and

adopting the no-merit brief.

       Because the court is allowing the petitioner to dismiss the unexhausted

claim, it will deny the motion to dismiss.

III.   CONCLUSION

       The court ADOPTS Judge Duffin’s recommendation. Dkt. No. 20.

       The court GRANTS the petitioner’s motion to withdraw his unexhausted

claim. Dkt. No. 21.

       The court DENIES the respondent’s motion to dismiss. Dkt. No. 13.
      The court ORDERS that the petitioner may proceed on his Fourteenth

Amendment claim that he was denied the right to a meaningful appeal.

      The court ORDERS that within sixty days of the date of this order, the

respondent shall answer or otherwise respond to the petition, complying with

Rule 5 of the Rules Governing §2254 Cases, and showing cause, if any, why the

writ should not issue.

      The court ORDERS that the parties must comply with the following

schedule for filing briefs on the merits of the petitioner’s claims:

      (1) the petitioner has forty-five days after the respondent files his answer

to file a brief in support of his petition;

      (2) the respondent has forty-five days after the petitioner files his initial

brief to file the respondent’s brief in opposition; and

      (3) the petitioner has thirty days after the respondent files his opposition

brief to file a reply brief, if the petitioner chooses to file such a brief.

      If, instead of filing an answer, the respondent files a dispositive motion,

the respondent must include a brief and other relevant materials in support of

the motion. The petitioner then must file a brief in opposition to that motion

within forty-five days of the date the respondent files the motion. If the

respondent chooses to file a reply brief, he must do so within thirty days of the

date the petitioner files the opposition brief.

      The parties must submit their pleadings in time for the court to receive

them by the deadlines stated above.
      Under Civil Local Rule 7(f), briefs in support of or in opposition to the

habeas petition and any dispositive motions shall not exceed thirty pages and

reply briefs may not exceed fifteen pages, not counting any statements of facts,

exhibits and affidavits. The court asks the parties to double-space any typed

documents.

       Under the Memorandum of Understanding between the Wisconsin

Department of Justice and the U.S. District Clerk of Court for the Eastern

District of Wisconsin, the court will notify the Wisconsin Department of Justice

(through the Criminal Appeals Unit Director and lead secretary) of this order

via Notice of Electronic Filing (NEF). The Department of Justice will inform the

court within twenty-one days from the date of the NEF whether the Department

of Justice will accept service on behalf of the respondent (and, if not, the

reason for not accepting service and the last known address of the respondent).

The Department of Justice will provide the pleadings to the respondent on

whose behalf the Department has agreed to accept service of process.

      Dated in Milwaukee, Wisconsin this 25th day of March, 2019.

                                      BY THE COURT:


                                      _____________________________________
                                      HON. PAMELA PEPPER
                                      United States District Judge
